Exhibit 10.22

SYMYX TECHNOLOGIES, INC.

2007 EXECUTIVE ANNUAL CASH INCENTIVE PLAN

The SYMYX Technologies, Inc. 2007 Executive Annual Cash Incentive Plan (the
“Plan”) is intended to provide an annual incentive whereby a significant portion
of the selected executive’s compensation is based on his or her efforts in
achieving specified performance objectives established for a given Year. The
Plan is designed to attract, motivate and retain key executives on a
market-competitive basis in which total cash compensation levels are closely
linked with accomplishment of Symyx’s financial and strategic objectives.

Definitions

Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for the purposes of this Plan:

“Board” means the Board of Directors of Symyx Technologies, Inc.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or any such other
Committee to which the Board delegates the responsibility for administering the
Plan. The Committee shall consist of two or more members of the Board who are
“outside directors” as defined in Code Section 162(m) and the regulations
thereunder.

“Disability” means disability as defined for purposes of Section 409A of the
Code.

“Joint Venture” means any partnership designated by the Committee where Symyx
maintains 50% or more of the voting securities of the venture or any such lesser
percentage as the Committee may determine, in its sole discretion.

“Layoff” means a termination which is not for cause but rather is due to a
permanent or indefinite reduction in the work force, including, but not limited
to, the elimination of a Participant’s position as a result of a facility
closure, discontinuance or relocation of operations, acquisition, reorganization
or sale (including the sale by Symyx of a business unit, division, product line
or functionally related group of assets).

“Participant” means an eligible employee of Symyx selected for plan
participation in accordance with the procedures set forth in this Plan.

“Plan” means this Symyx Technologies, Inc. 2007 Executive Annual Cash Incentive
Plan as set forth herein.

“Plan Year” or “Year” means the fiscal year of Symyx

“Plan Compensation” means the amounts earned for the Year as a consequence of
the Plan.

“Retirement” has the meaning prescribed by the Symyx 401(k) Plan.

“Subsidiary” means any corporation designated by the Committee in which Symyx
owns an equity interest.

1


--------------------------------------------------------------------------------


“Symyx” means Symyx Technologies, Inc. and its Subsidiaries and Joint Ventures.

Administration

The Committee is empowered with the following duties related to the Plan: 
administer the Plan; interpret the Plan; propose, change, or eliminate features
of the Plan (including terminating the Plan); and determine the rights and
obligations of Participants under the Plan. The Committee may delegate these
activities as it solely determines. All decisions of the Committee shall be
final and binding upon all parties including Symyx, its shareholders, and its
participants.

Eligibility and Participation

Within the first 90 days of each Year, the Committee shall identify in writing
which Symyx executive officers will participate in the Plan for such Year.
Additions to the Plan during a Year shall be made only in the event of a
promotion or new hire of an executive officer.

At the time of identifying the executive officers to participate in the Plan for
that Year, the Committee shall also specify the objective formula on which the
Plan Compensation will be based.

Performance Criteria & Maximum Incentive

Plan Compensation will be paid only upon the achievement of specific performance
goals established by the Committee, in writing, within the first 90 days of each
Year.  In the case of a newly-hired or promoted individual added to the Plan
during a Year, specific performance goals must be set before 25% of such
individual’s service to Symyx for the performance period established for the
individual has elapsed. Such performance goals may differ for each Plan Year and
will be based on one or more of the following performance-based criteria:

·  Revenue

 

 

·  Gross margin

 

·  Return on equity

·  Operating income or margin

 

·  Return on assets

·  Earnings before interest, taxes,

 

·  Return on investments

    depreciation and amortization

 

·  Economic Value Added

·  Pre-tax profit

 

·  Market share

·  Net income

 

·  Increase in share price

·  Proforma net income

 

·  Total stockholder return

·  Earnings per share

 

·  Expenses

·  Cash flow

 

 

·  Relative or absolute share price

 

 

 

2


--------------------------------------------------------------------------------


Each of these performance criteria is to be specifically defined by the
Committee on a Symyx-specific basis or in comparison with the performance with
other companies in the same industry.  At the time the goals are established,
the Committee may provide that the specific performance targets will be adjusted
to exclude the effect of specified items of an unusual or nonrecurring nature,
or provide that no such adjustment will be made.  The maximum annual incentive
award payable under the Plan to a specific Participant may not exceed one
million five hundred thousand dollars ($1,500,000) for any given Plan Year. 
Lesser maximum target awards may also be established by the Committee for each
Participant.

The Committee, in its sole discretion, may reduce or eliminate an earned award,
but may not under any circumstances increase such award.

Payments

Before any payments are made under the Plan, the Committee must certify in
writing that the performance goals justifying the payment of Plan Compensation
have been met. Amounts earned under the Plan will generally be paid within two
and a half months following the close of the Plan Year to which the performance
relates but in any event will be paid by the December 31 following the end of
the Plan Year to which the performance relates.  Except as specified in the next
paragraph, the Participant must be an active employee of Symyx on the last
business day of the Plan Year in order to receive the payment of Plan
Compensation when it is ultimately made.  Active employment will be determined
by the Committee, in its sole discretion.

Exceptions to this rule may be made, in the Committee’s sole discretion, in the
cases of death, Layoff, Disability, or Retirement. The amount earned in the
event of such an exception shall be prorated and payment made no later than the
payment for then-active Participants for the affected Plan Year. If death,
Layoff, Disability, or Retirement occurs after the close of a Plan Year, but
before payment is made with respect to that Year, such event shall not affect
the calculated bonus, although the Committee retains in all cases its discretion
to reduce or eliminate the earned bonus amount.

Miscellaneous

No Contract or Guarantee of Continued Employment. Eligibility to participate in
the Plan is not a guarantee of continued employment. The Plan does not
constitute a contract of employment, and Symyx specifically reserves the right
to terminate a Participant’s employment at any time with or without cause and
with or without notice or assigning a reason.

No Guarantee of Plan Compensation. Eligibility to participate in this Plan does
not guarantee the payment of Plan Compensation. Participants who have accrued
rights to Plan Compensation shall be general unsecured creditors of Symyx and
shall not have any interest in the income or assets of Symyx

Assignments and Transfers. With the exception of transfer by beneficiary
designation, will or by the laws of descent and distribution, rights under the
Plan may not be transferred or assigned.

Withholding Tax. Symyx will deduct from all cash payments due to a Participant
all non-U.S., federal, state or local income and employment taxes required by
law to be withheld with respect to such payments.

3


--------------------------------------------------------------------------------


Governing Law

The Plan shall be construed, administered and governed in all respects under and
by the applicable internal laws of California, without giving effect to the
principles of conflicts of law thereof.

Plan Amendment and Termination

The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan at any time, with or without advance notice to Participants.
Notwithstanding the foregoing, no amendment to the Plan shall be effective which
would increase the maximum award payable, which would change the specified
performance objectives for payment of awards, or which would modify the
requirements as to eligibility for participation unless the stockholders of
Symyx shall have first approved such change. Under no circumstances may the Plan
be amended to permit the Committee to increase the amount of the then-current
Plan Year’s target award once the performance goals for the Plan Year have been
set.

Effective Date of the Plan

This Plan shall be effective on the date it is approved by the shareholders of
Symyx.  This approval must occur within one year after approval by the Board.
Any grant of Plan Compensation prior to the approval by the shareholders of
Symyx shall be void if such approval is not obtained.

 

4


--------------------------------------------------------------------------------